 In the Matter of HELENA RUBINSTEIN, INC., H. R. LABORATORIES, INC.,H. R. CONTAINER, INC., TONE LABORATORIES, INC., GOURIELLI, INC.,and,LOCAL 149, UNITED GAS, COKE & CHEMICAL WORKERS OFAMERICA, CIO.Case No. R-4741.Decided February 11, 1943Jurisdiction:cosmetics manufacturing industry.Investigation and Certification of Representatives:tification following Board electionless than a year agoheld no bar to, whenparent union dissolved certified local, which appeared to be no longer inexistence, and employees desired to be represented by petitioner ; electionnecessary.Unit Appropriatefor CollectiveBargaining:all production, maintenance, andshipping employees employed in the companies' Long Island City plant, exclud-ing office and supervisory employees and chemists, comprise an appropriate unit,substantially the same as found in prior proceeding, when companies' opera-tions had not changed.Mr. Henry M. Flateau,of New York City, byMr. Gustav Nadel,appearing specially, for the Company.Mr. Alexander E. Racolin,of New York City, for the United.Mr. William C. Baisinger, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon--petition duly'filed'by Local, 1149, United'Gas, Coke'& ChemicalWorkers`of America, C:'I. `O'., h'ereiil called the`United, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Helena Rubinstein, Inc., H. R. Laboratories, Inc.,H. R. Container, Inc., Tone Laboratories, Inc., Gourielli, Inc., LongIsland City, New York, herein collectively called the Companies,the National Labor Relations Board provided for an appropriatehearing upon due notice before Helen Humphrey, Trial Examiner.The hearing"was"held at'Ne-, York City, on January 6, 1943.TheUnited appeared' and participated.1, , ; The Companies appeared spe-IThe Regional Director has reported that District 50, United Mine Workers of America,herein called District 50, was duly notified of the pendency of this proceeding, but disclaimedany interest, and failed to file a motion to intervene.47 N. L. R. B., No. 61.435 436DEiCILSIONS OF NATIONAL LABOR RELATIGiNS BOARDcially for the sole purpose of presenting a motion, to dismiss thepetition for want of jurisdiction.All parties were afforded full-opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing-upon the issues.At the hearingthe Trial Examiner reserved ruling upon the above-mentioned motionof the Companies.For reasons hereinafter stated the motion ishereby denied.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESSOF THE COMPANIES4,Helena Rubinstein, Inc., a New York corporation with its prin-cipal office and place of business located at New York City, is engagedin the sale and distribution of cosmetics and related products andin the operation of beauty salons throughout the United States andforeign countries:During 1941, the sales of finished products, chieflycreams, lotions, perfumes, toilet waters, and lipsticks, amounted invalue to over $500,000.Approximately 75 percent of the products,by value, was shipped to points outside the State of New York.Helena Rubinstein, Inc., completely owns and controls as subsidiariesthe other 4 companies.H. R. Laboratories, Inc., a New York corporation with its prin-cipal office and place of business located at Long Island City, NewYork, is engaged in the;manufacture and sale of cosmetics and relatedproducts.During 1941 it purchased raw materials, chiefly fats, oils,and powders, valued at more than $25,000, approximately 50 percentof which, by value, was shipped from points outside the State ofNew York. All its finished- products, chiefly face powders, creams,lotions, toilet waters, perfumes, and lipsticks, amounting in valueto more than $100,000 during 1941, were sold and delivered to H. R.Container, Inc., at Long IslandCity,New York.H. R. Container, Inc., a New York corporation with its principaloffice and place of business at Long Island City, is engaged in thepacking of cosmetics and toilet preparations.During 1941, it pur-,chased raw-materials, chiefly bottles, boxes, cartons, and containers,valued at more than $100,000, approximately 50 percent of whichmaterials was shipped from outside the State of New York. Duringthe same period, the sales of finished products, chiefly cosmetics andtoilet preparations, amounted to more than $300,000, all of whichwere sold and delivered in, the State of New York.Tone Laboratories, Inc., a New York corporation with its principalplace of business at New York City, and its factory at Long Island'City, is engaged in the manufacture and sale of beauty preparations- HELENARUBINSTEIN, INC.437,It purchases more than 50 percent of its materials and ships morethan 50 percent of its products outside the State of New York.Gourielli, Inc., a New York corporation, operates a retail storein New York City and manufactures its products at Long Island'City.It receives approximately 50 percent of its raw materialsfrom outside the State of New York and sells all its finished productsat its retail store in New York City.The Long-Island City plant, involved in the present proceedings,is composed of three buildings, where the Companies' employees work.The plant is operated as an integrated enterprise and the employeesare subject-to a unified, common, and integrated, control, establishedand enforced by Helena Rubinstein, Inc. In the operation of theLong Island City plant, a combined pay roll is prepared which in-cludes the employees of Helena Rubinstein, Inc., and all of its sub-sidiaries.For general supervisory purposes, the employees of all theCompanies, are treated as a unified group.2II.THE ORGANIZATION INVOLVEDLocal 149, United Gas, Coke & Chemical Workers of America is alabor organization affiliated with the Congress of Industrial Organ-izations, admitting to meinbership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe United has requested recognition as the exclusive bargaining-representative of employees in an alleged approprite unit.TheCompanies have refused to recognize the United because the Board,in a Decision and Order - issued July 27, 1942; found that local 12165,District 50, United Mine Workers of America, herein called Local12165, was the exclusive representative of the employees of the Com-panies in an appropriate unit and ordered the Companies, uponrequest, to bargain collectively with Local 12165.From letters, introduced in evidence as special exhibits by theCompanies, it appeals that about July 30, 1942, after the issuance of-the afore-mentioned Decision and Order, the attorney for Local 12165requested of the Companies the immediate commencement of col-lective bargaining in compliance with the Board's order.However,on or about July 30, 1942, District 50 advised the Companies thatthe charter of Local 12165 had been revoked and therefore, since the'The above stated facts concerning the operations of the Companies are set forth in theMatter of Helena Rubin'itemn,Inc, II R Laboratories,Inc,HR Container,Inc, ToneLaboratories,Inc.,Courieil,,IncandLocal 12165, Dishict 50, united hone Workers ofAmerica, C. I.0 , 42 N. L R B 898. In the cited case the Companies did not contest thejurisdiction of the BoardThe controller and assistant secretary of the Companies tcstifedthat the organization and operations of the Companies are substantially the same as setforth in the cited decision''See case cited in footnote 2,supra 438DECIPSSOe S OF NATIONAL LABOR RELATIONS BOARDunion with which the Companies had been ordered to bargain wasno longer in existence, the Companies were free to enter into negotia-tions with District 50.On or about August 5, 1942, the Companiesadvised bothLocal 12165 and District, 50,,that_because; of-their appar-ently conflicting claims it felt that it might render itself amenable,to a charge of unfair labor practice if either union was affordedcollective bargaining rights.It further appears that in the earlypart of September 1942, at the meeting of the employees of theCompanies, who had constituted the membership of Local 12165, aresolution to withdraw from District 50 was unanimously passed.Thereafter on or about December 22, 1942, a majority of the membersof the defunct Local 12165 and other employees of the Companiesresolved to apply to United Gas, Coke & Chemical Workers ofAmerica for a charter and Local 149 was officially set up pending thegranting of the charter.On December 31, 1942, Local 149 wasgranted a charter by United Gas, Coke & Chemical Workers ofAmerica.Inasmuch as Local 12165 has been dissolved by District 50, itsparent organization, and appears to be no longer in existence, andsince evidence has been introduced tending to show that the majorityof the Companies' employees desire to be represented by the United,we find that the order directing the Companies to bargain with Local12165 is no longer operative and that an election will best resolvethe doubt as to the employee's desires.A statement of the Regional Director, introduced in evidence atthe hearing, indicates that the United represents a substantial numberof employees in the unit hereinafter, found appropriate.4We find that a ,question, affecting commerce has arisen concerningthe representation of employees of the Companies within the meaning,of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe United contends that all production, maintenance, and shippingemployees employed at the Companies' Long Island City plant, ex-cluding office and supervisory employees and chemists, comprise anappropriate bargaining unitsThe United also desires to includeHugo Ernst, who was excluded as a supervisory employee from theunit previously found to be appropriate. ' Since the record shows that.4The Regional Director states that the United submitted a petition dated December 1,1942, signed by 198 persons requesting membership in the United Gas, Coke & ChemicalWorkers of America and authorizing it to act for the signers as collective bargainingrepresentativeThis petition contained 198 signatures which were obtained betweenNovember 2 and December 1. 1942, all of which appear to be genuineThe Companiesrefused to submit,a pay roll covering the alleged appropriate unit, but the Union informedthe Regional Director that there are approximately 300 empibyees in the unit.G This is the same unit found appropriate by the Board in the case cited infootnote 2,supra. HELENA RLTBINSTEIN, INC.439Ernst is no longer employed in a supervisory capacity, he will beincluded.The record shows that the operations of the Companiesand the work of the employees are substantially the same as whenthe Board found this unit to be appropriate.Accordingly, we findthat all production, maintenance, and shipping employees employedin the Companies' Long Island City plant, excluding office and super-visory employees and chemists, comprise a,unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection. .DIRECTION OF 'ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain _representa-tives for the purposes of collective bargaining with Helena Rubin-stein, Inc.,H. R. Laboratories, Inc., H. R. Container, Inc., ToneLaboratories, Inc., and Gourielli, Inc., Long Island City, New York,an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director forthe Second Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 10, of saidRules. nd Regulations, among the employees in the unit found appro-priate in Section IV, above, who' were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding employees who have sincequit or been discharged for cause, to determine whether or not theydesire to be represented by Local 149, United Gas, Coke & Chemicalganizations, for the purposes of collective bargaining.